Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimer filed on 1/28/21 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date(s) of disclosed US patent(s) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 6, 8 the prior art of record, specifically Horstemeyer; Scott (US 7482952) teaches A method of targeting digital content to a person based on some physical location, said method comprising: (Col. 25: 46-67);
However, none of the prior art cited alone or in combination provides the motivation to teach using a first communication network to provide coarse localization of an electronic device carried by the person within an area; use of a fine localization process over a second communication network to assess proximity between the device and one or more locations within the area; generating, selecting or transmitting content to be offered to said person through the electronic device based on detected proximity, and triggering a no-click check-in associated with a specific location. 
dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-3, 5-10 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Oehlman, Damon, and Sébastien Blanc. "Location-Based Services and Mobile Mapping." Pro Android Web Apps. Apress, Berkeley, CA, 2011. 161-192. “The focus of the next four chapters will be on location-based services and building a geosocial game utilizing data from the geosocial network Gowalla (http://gowalla.com).”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SHARAD RAMPURIA/
Primary Examiner
Art Unit 2413